DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troshko et al. (US Publication 2015/0240602 A1; hereinafter “Troshko”) in view of Pechkov et al. (US Patent 5,184,678; hereinafter “Pechkov”).

	In regards to claim 1, Troshko discloses: A method of deliquification of production wells (as disclosed in at least abstract and paragraph [0002]), the method comprising: 
	placing an artificial lift tool (at least 22, as shown in at least figures 1-2) in a gas wellbore (at least 12; at least paragraphs [0064-0075, 0084-0090] introduces “Upon atomizing the gas well liquids L, the atomized gas well liquids are entrained in a gaseous production stream to form an atomized liquid/gaseous stream S for removal from the gas well 12”), wherein the artificial lift tool comprises multiple piezoelectric transducers (at least paragraphs [0012-0013, 0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown)”; “…the at least one piezoelectric device 22 includes at least one piezoelectric atomizer 24, piezoelectric nebulizer or piezoelectric actuator”), multiple trays (at least paragraphs [0012-0013, 0064-0075, 0084-0090] and figures 1-2 introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown). In some embodiments, the apparatus 14 may include a plurality of said atomizing devices that may be arranged in a common stack (e.g., a grouping, such as in parallel, and/or in series, or spaced out along the liquid-collecting portion of the wellbore, such as to provide lift rate and/or pressure stages of increasing atomization of the liquid collected within the wellbore, as or as otherwise desired, in order to maximize liquid throughput and effectiveness (not shown) from within each atomizer and along the wellbore length”), and wherein each piezoelectric transducer of the multiple piezoelectric transducers is positioned on a respective tray (as shown in at least figures 1-2) of the multiple trays (at least paragraphs [0012-0013, 0064-0075, 0084-0090] and figures 1-2 introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown). In some embodiments, the apparatus 14 may include a plurality of said atomizing devices that may be arranged in a common stack (e.g., a grouping, such as in parallel, and/or in series, or spaced out along the liquid-collecting portion of the wellbore, such as to provide lift rate and/or pressure stages of increasing atomization of the liquid collected within the wellbore, as or as otherwise desired, in order to maximize liquid throughput and effectiveness (not shown) from within each atomizer and along the wellbore length”; “…the apparatus for atomizing gas well liquids within a wellbore 14 may further includes a substantially circular base 26, the plurality of piezoelectric atomizers 24 positioned about a radius r thereof”); 
	providing, by a pump (Examiner notes that “pump” is defined by https://dictionary.cambridge.org/us/dictionary/english/pump as “to force liquid or gas to move somewhere”; with that being said, the combination of at least the subterranean formation and the fractures/openings through the wellbore wall allows for the formation fluid to be pumped through the wellbore wall to the surface in light of the formation/wellbore pressure), a liquid (at least “L”, as shown in at least figure 1) on surfaces of the multiple piezoelectric transducers (at least paragraphs [0012-0013, 0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown). In some embodiments, the apparatus 14 may include a plurality of said atomizing devices that may be arranged in a common stack (e.g., a grouping, such as in parallel, and/or in series, or spaced out along the liquid-collecting portion of the wellbore, such as to provide lift rate and/or pressure stages of increasing atomization of the liquid collected within the wellbore, as or as otherwise desired, in order to maximize liquid throughput and effectiveness (not shown) from within each atomizer and along the wellbore length”); 
	providing an electrical signal to the multiple piezoelectric transducers (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “the apparatus for atomizing gas well liquids within a wellbore is deployed, powered, and retrieved with wire line”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface”); and 
	generating, by the multiple piezoelectric transducers, acoustic waves from the electrical signal, wherein at least some of the liquid provided to the multiple piezoelectric transducers is atomized by the acoustic waves (at least paragraphs [0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown)”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface. The crystal oscillates at a frequency of a few kHz to several MHz, creating pressure waves. The pressure waves interact with the liquid surface to create tiny droplets. The frequency of piezoelectric crystal oscillation can be regulated to create droplets of different sizes. The atomization controller disclosed herein is designed to permit atomization parameters, such as frequency, to be adjusted in order to maximize the rate of gas well liquids removed”).
	However, Troshko appears to be silent in regards to the artificial lift tool comprising a rack, and the rack comprising multiple elements which have transducers positioned thereon.
	Nonetheless, the teachings of Pechkov is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is directed to enhancing fluid flow from the formation into the producing well (see at least abstract). Pechkov discloses: an artificial lift tool (at least 20) comprising a rack (housing of at least 20, as shown in at least figure 2) and the rack comprising multiple elements (at least 30) which have transducers positioned thereon (at least column 4, line 44- column 7, line 21 introduces “When the transducers 30 are on, it generates this second CW acoustic pulse which impinges on the formation, routinely passing through the perforations 14 and into the formation at the interface beyond the perforations so that fluid flow is enhanced”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko to include for the artificial lift tool to comprise a rack, where the rack comprises multiple elements which have transducers positioned thereon taught by Pechkov to at least allow for enhancing fluid flow from the formation into the producing well (at least abstract). Furthermore, it should be noted that “…when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396” (see MPEP 2141, subsection I). With that being said, the modification would also benefit the introduction of the multiple trays in the wellbore as it would provide structural support and protection to allow for holding/securing multiple, critical elements.

	In regards to claim 6, Troshko further discloses: wherein the multiple trays are vertically separated from each other (at least paragraphs [0012-0013, 0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown). In some embodiments, the apparatus 14 may include a plurality of said atomizing devices that may be arranged in a common stack (e.g., a grouping, such as in parallel, and/or in series, or spaced out along the liquid-collecting portion of the wellbore, such as to provide lift rate and/or pressure stages of increasing atomization of the liquid collected within the wellbore, as or as otherwise desired, in order to maximize liquid throughput and effectiveness (not shown) from within each atomizer and along the wellbore length”).

	In regards to claim 8, Troshko discloses: An artificial lift tool (at least 22, as shown in at least figures 1-2), comprising: 
	multiple trays (at least paragraphs [0012-0013, 0064-0075, 0084-0090] and figures 1-2 introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown). In some embodiments, the apparatus 14 may include a plurality of said atomizing devices that may be arranged in a common stack (e.g., a grouping, such as in parallel, and/or in series, or spaced out along the liquid-collecting portion of the wellbore, such as to provide lift rate and/or pressure stages of increasing atomization of the liquid collected within the wellbore, as or as otherwise desired, in order to maximize liquid throughput and effectiveness (not shown) from within each atomizer and along the wellbore length”; “…the apparatus for atomizing gas well liquids within a wellbore 14 may further includes a substantially circular base 26, the plurality of piezoelectric atomizers 24 positioned about a radius r thereof”); 
	multiple piezoelectric transducers (at least paragraphs [0012-0013, 0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown)”; “…the at least one piezoelectric device 22 includes at least one piezoelectric atomizer 24, piezoelectric nebulizer or piezoelectric actuator”), wherein each piezoelectric transducer of the multiple piezoelectric transducers is positioned on a respective tray of the multiple trays (as shown in at least figures 1-2; at least paragraphs [0012-0013, 0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown). In some embodiments, the apparatus 14 may include a plurality of said atomizing devices that may be arranged in a common stack (e.g., a grouping, such as in parallel, and/or in series, or spaced out along the liquid-collecting portion of the wellbore, such as to provide lift rate and/or pressure stages of increasing atomization of the liquid collected within the wellbore, as or as otherwise desired, in order to maximize liquid throughput and effectiveness (not shown) from within each atomizer and along the wellbore length”; “…the apparatus for atomizing gas well liquids within a wellbore 14 may further includes a substantially circular base 26, the plurality of piezoelectric atomizers 24 positioned about a radius r thereof”); 
	a tubing to carry a liquid to the multiple piezoelectric transducers (at least paragraph [0074] introduces the wellbore can comprise of a casing, in which the casing would allow for controlling the liquid “L” in the wellbore, as shown in at least figure 1); and 
	a wiring (at least 40) to provide an electrical signal to the multiple piezoelectric transducers (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “the apparatus for atomizing gas well liquids within a wellbore is deployed, powered, and retrieved with wire line”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface”), wherein the multiple piezoelectric transducers are configured to generate sound waves from the electrical signal (at least paragraphs [0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown)”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface. The crystal oscillates at a frequency of a few kHz to several MHz, creating pressure waves. The pressure waves interact with the liquid surface to create tiny droplets. The frequency of piezoelectric crystal oscillation can be regulated to create droplets of different sizes. The atomization controller disclosed herein is designed to permit atomization parameters, such as frequency, to be adjusted in order to maximize the rate of gas well liquids removed”).
	However, Troshko appears to be silent in regards to the artificial lift tool comprising a rack, and the rack comprising multiple elements which have transducers positioned thereon. Furthermore, Troshko appears to be explicitly silent in regards to: a tubing to carry a liquid to the multiple transducers. 
	Nonetheless, the teachings of Pechkov is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is directed to enhancing fluid flow from the formation into the producing well (see at least abstract). Pechkov discloses: an artificial lift tool (at least 20) comprising a rack (housing of at least 20, as shown in at least figure 2) and the rack comprising multiple elements (at least 30) which have transducers positioned thereon (at least column 4, line 44- column 7, line 21 introduces “When the transducers 30 are on, it generates this second CW acoustic pulse which impinges on the formation, routinely passing through the perforations 14 and into the formation at the interface beyond the perforations so that fluid flow is enhanced”). Furthermore, Pechkov introduces wellbore tubing (element 10), which allows for carrying a liquid (at least 17) to the multiple transducers (as shown in at least figures 1-2).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko to at least include for the artificial lift tool to comprise a rack, where the rack comprises multiple elements which have transducers positioned thereon taught by Pechkov to allow for at least enhancing fluid flow from the formation into the producing well (at least abstract). Furthermore, it should be noted that “…when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396” (see MPEP 2141, subsection I). With that being said, the modification would also benefit the introduction of the multiple trays in the wellbore as it would provide structural support and protection to allow for holding/securing multiple, critical elements.

	In regards to claim 14, Troshko discloses claim 8 above.
	However, Troshko appears to be explicitly silent in regards to: wherein the wiring comprises electrical wires that extend through one or more wireways in each of the multiple elements to attach to the multiple transducers.
	Nonetheless, the teachings of Pechkov is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is directed to enhancing fluid flow from the formation into the producing well (see at least abstract). Pechkov discloses: wherein the wiring (at least 22) comprises electrical wires that extend through one or more wireways in each of the multiple elements to attach to the multiple transducers (at least column 4, line 44- column 7, line 21 and column 7, line 55- column 8, line 40 and figures 1-4 introduces introduces the plurality of electrical wires which connect the transducers 30, 52).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko to include for the wiring to comprise electrical wires that extend through one or more wireways in each of the multiple elements to attach to the multiple transducers taught by Pechkov to at least allow for transferring power to the transducers downhole for enhancing fluid flow from the formation into the producing well (at least abstract and column 7, line 55- column 8, line 40).

	In regards to claim 16, Troshko discloses: An artificial lift tool (at least 22, as shown in at least figures 1-2), comprising: 
	multiple piezoelectric transducers (at least paragraphs [0012-0013, 0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown)”; “…the at least one piezoelectric device 22 includes at least one piezoelectric atomizer 24, piezoelectric nebulizer or piezoelectric actuator”); 
	a tubing to carry a liquid to the multiple piezoelectric transducers such that the liquid flows down over surfaces of the multiple piezoelectric transducers (at least paragraph [0074] introduces the wellbore can comprise of a casing, in which the casing would allow for controlling the liquid “L” in the wellbore, as shown in at least figure 1); and 
	a wiring (at least 40) to provide an electrical signal to the multiple piezoelectric transducers (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “the apparatus for atomizing gas well liquids within a wellbore is deployed, powered, and retrieved with wire line”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface”), wherein the multiple piezoelectric transducers are configured to generate sound waves from the electrical signal (at least paragraphs [0064-0075, 0084-0090] introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown)”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface. The crystal oscillates at a frequency of a few kHz to several MHz, creating pressure waves. The pressure waves interact with the liquid surface to create tiny droplets. The frequency of piezoelectric crystal oscillation can be regulated to create droplets of different sizes. The atomization controller disclosed herein is designed to permit atomization parameters, such as frequency, to be adjusted in order to maximize the rate of gas well liquids removed”).
	However, Troshko appears to be silent in regards to: a frame; and multiple transducers that are attached to the frame. Furthermore, Troshko appears to be explicitly silent in regards to: a tubing to carry a liquid to the multiple transducers such that the liquid flows down over surfaces of the multiple transducers.
	Nonetheless, the teachings of Pechkov is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is directed to enhancing fluid flow from the formation into the producing well (see at least abstract). Pechkov discloses: an artificial lift tool (at least 20) comprising a frame (housing of at least 20, as shown in at least figure 2) and; and multiple transducers that are attached to the frame (as shown in at least figures 1-4; at least column 4, line 44- column 7, line 21 introduces “When the transducers 30 are on, it generates this second CW acoustic pulse which impinges on the formation, routinely passing through the perforations 14 and into the formation at the interface beyond the perforations so that fluid flow is enhanced”). Furthermore, Pechkov introduces wellbore casing (element 10), which allows for carrying/dropping liquid (at least 17) to the multiple transducers (as shown in at least figures 1-2).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko to at least include for the artificial lift tool to comprise a rack, where the rack comprises multiple elements which have transducers positioned thereon taught by Pechkov to allow for at least enhancing fluid flow from the formation into the producing well (at least abstract). Furthermore, it should be noted that “…when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396” (see MPEP 2141, subsection I). With that being said, the modification would also benefit the introduction of the multiple trays in the wellbore as it would provide structural support and protection to allow for holding/securing multiple, critical elements.

	In regards to claim 17, Troshko further discloses: wherein broad sides of the multiple piezoelectric transducers are in a vertical orientation (Examiner notes that “broad sides” in light of the instant application’s specification is broad in nature, in which “broad sides” can be read as any arbitrary side, unless clearly distinguished; with that being said, at least paragraphs [0012-0013, 0064-0075, 0084-0090] and figures 1-2 introduces “To atomize gas well liquids within a wellbore the apparatus 14 may include at least one piezoelectric device 22. In other aspects, the apparatus 14 may include at least one and or a plurality of redundant components, such as the pneumatic atomizer, atomizing nozzle, surface acoustic wave transducer, chemical reaction-based effervescent fluid atomizer, or combinations thereof (not shown). In some embodiments, the apparatus 14 may include a plurality of said atomizing devices that may be arranged in a common stack (e.g., a grouping, such as in parallel, and/or in series, or spaced out along the liquid-collecting portion of the wellbore, such as to provide lift rate and/or pressure stages of increasing atomization of the liquid collected within the wellbore, as or as otherwise desired, in order to maximize liquid throughput and effectiveness (not shown) from within each atomizer and along the wellbore length”).

	In regards to claim 18, Pechkov further discloses: wherein the frame includes a liquid opening (at least 26) fluidly coupled to the tubing and located to provide the liquid to the multiple piezoelectric transducers and wherein the multiple piezoelectric transducers are located below the liquid opening (as introduced in at least column 4, line 44- column 7, line 21 and figures 1-2).

	In regards to claim 19, Pechkov discloses: wherein the wiring (at least 22) comprises electrical wires that extend through one or more wireways in each of the multiple elements to attach to the multiple transducers (at least column 4, line 44- column 7, line 21 and column 7, line 55- column 8, line 40 and figures 1-4 introduces introduces the plurality of electrical wires which connect the transducers 30, 52).

Claim(s) 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troshko et al. (US Publication 2015/0240602 A1; hereinafter “Troshko”) in view of Pechkov et al. (US Patent 5,184,678; hereinafter “Pechkov”) with the teachings of Artinian et al. (US Publication 2018/0179873 A1; hereinafter “Artinian”).

In regards to claim 7, Troshko discloses: wherein the artificial lift tool comprises a driver circuit (at least paragraphs [0109-0113] introduces “the devices and subsystems of the exemplary embodiments can be implemented by the preparation of application-specific integrated circuits or by interconnecting an appropriate network of conventional component circuits, as will be appreciated by those skilled in the electrical art(s). Thus, the exemplary embodiments are not limited to any specific combination of hardware circuitry and/or software”) that generates the electrical signal from a current electrical power provided to the artificial lift tool (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “the apparatus for atomizing gas well liquids within a wellbore is deployed, powered, and retrieved with wire line”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface”) and wherein the electrical signal is provided to the multiple piezoelectric transducers, and wherein the electrical signal causes the multiple piezoelectric transducers to vibrate at one or more natural frequencies of the multiple piezoelectric transducers (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface. The crystal oscillates at a frequency of a few kHz to several MHz, creating pressure waves. The pressure waves interact with the liquid surface to create tiny droplets. The frequency of piezoelectric crystal oscillation can be regulated to create droplets of different sizes. The atomization controller disclosed herein is designed to permit atomization parameters, such as frequency, to be adjusted in order to maximize the rate of gas well liquids removed”). 
However, Troshko in view of Pechkov appears to be silent in regards to: wherein the artificial lift tool comprises a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool.
Nonetheless, the teachings of Artinian is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is used to boost production in a wellbore (see at least abstract). Artinian discloses: wherein the artificial lift tool comprises a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool (at least paragraphs [0103-0106] introduces “The electric winding is connected to a topside facility with a power cable. The power cables can be connected to a control circuit The control circuit can send an electrical current downhole through the power cable and to the electric machine 718. The current induces a torque on the permanent magnet rotor 720 and causes the permanent magnet rotor 720 to rotate. The electrical current can be a direct current, alternating current, or a multiple phase alternating current. In such implementations where one or more phases of alternating current is used, the speed of rotation is proportional to a frequency of the alternating current. In some implementations, the permanent magnet rotor 720 may receive a torque input from outside of the electric machine 718, such as from fluid flowing through the blower section 708”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko in view of Pechkov to include for the artificial lift tool to comprise a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool taught by Artinian to boost production in a wellbore (at least abstract). Furthermore, it would be obvious to try the modification as there are only two types of known electric currents (i.e. alternative and direct) to allow for flowing electrical charges, in which it has been held that rationales that support a conclusion of obviousness include, but not limited to, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

In regards to claim 15, Troshko discloses: wherein the artificial lift tool comprises a driver circuit (at least paragraphs [0109-0113] introduces “the devices and subsystems of the exemplary embodiments can be implemented by the preparation of application-specific integrated circuits or by interconnecting an appropriate network of conventional component circuits, as will be appreciated by those skilled in the electrical art(s). Thus, the exemplary embodiments are not limited to any specific combination of hardware circuitry and/or software”) that generates the electrical signal from a current electrical power provided to the artificial lift tool (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “the apparatus for atomizing gas well liquids within a wellbore is deployed, powered, and retrieved with wire line”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface”) and wherein the multiple piezoelectric transducers are configured to vibrate at one or more natural frequencies of the multiple piezoelectric transducers in response to the electrical signal (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface. The crystal oscillates at a frequency of a few kHz to several MHz, creating pressure waves. The pressure waves interact with the liquid surface to create tiny droplets. The frequency of piezoelectric crystal oscillation can be regulated to create droplets of different sizes. The atomization controller disclosed herein is designed to permit atomization parameters, such as frequency, to be adjusted in order to maximize the rate of gas well liquids removed”). 
However, Troshko in view of Pechkov appears to be silent in regards to: wherein the artificial lift tool comprises a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool.
Nonetheless, the teachings of Artinian is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is used to boost production in a wellbore (see at least abstract). Artinian discloses: wherein the artificial lift tool comprises a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool (at least paragraphs [0103-0106] introduces “The electric winding is connected to a topside facility with a power cable. The power cables can be connected to a control circuit The control circuit can send an electrical current downhole through the power cable and to the electric machine 718. The current induces a torque on the permanent magnet rotor 720 and causes the permanent magnet rotor 720 to rotate. The electrical current can be a direct current, alternating current, or a multiple phase alternating current. In such implementations where one or more phases of alternating current is used, the speed of rotation is proportional to a frequency of the alternating current. In some implementations, the permanent magnet rotor 720 may receive a torque input from outside of the electric machine 718, such as from fluid flowing through the blower section 708”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko in view of Pechkov to include for the artificial lift tool to comprise a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool taught by Artinian to boost production in a wellbore (at least abstract). Furthermore, it would be obvious to try the modification as there are only two types of known electric currents (i.e. alternative and direct) to allow for flowing electrical charges, in which it has been held that rationales that support a conclusion of obviousness include, but not limited to, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

In regards to claim 20, Troshko discloses: wherein the artificial lift tool comprises a driver circuit (at least paragraphs [0109-0113] introduces “the devices and subsystems of the exemplary embodiments can be implemented by the preparation of application-specific integrated circuits or by interconnecting an appropriate network of conventional component circuits, as will be appreciated by those skilled in the electrical art(s). Thus, the exemplary embodiments are not limited to any specific combination of hardware circuitry and/or software”) that generates the electrical signal from a current electrical power provided to the artificial lift tool (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “the apparatus for atomizing gas well liquids within a wellbore is deployed, powered, and retrieved with wire line”; “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface”) and wherein the multiple piezoelectric transducers are configured to vibrate at one or more natural frequencies of the multiple piezoelectric transducers in response to the electrical signal (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface. The crystal oscillates at a frequency of a few kHz to several MHz, creating pressure waves. The pressure waves interact with the liquid surface to create tiny droplets. The frequency of piezoelectric crystal oscillation can be regulated to create droplets of different sizes. The atomization controller disclosed herein is designed to permit atomization parameters, such as frequency, to be adjusted in order to maximize the rate of gas well liquids removed”). 
However, Troshko in view of Pechkov appears to be silent in regards to: wherein the artificial lift tool comprises a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool.
Nonetheless, the teachings of Artinian is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is used to boost production in a wellbore (see at least abstract). Artinian discloses: wherein the artificial lift tool comprises a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool (at least paragraphs [0103-0106] introduces “The electric winding is connected to a topside facility with a power cable. The power cables can be connected to a control circuit The control circuit can send an electrical current downhole through the power cable and to the electric machine 718. The current induces a torque on the permanent magnet rotor 720 and causes the permanent magnet rotor 720 to rotate. The electrical current can be a direct current, alternating current, or a multiple phase alternating current. In such implementations where one or more phases of alternating current is used, the speed of rotation is proportional to a frequency of the alternating current. In some implementations, the permanent magnet rotor 720 may receive a torque input from outside of the electric machine 718, such as from fluid flowing through the blower section 708”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko in view of Pechkov to include for the artificial lift tool to comprise a driver circuit that generates the electrical signal from a direct current electrical power or an alternative current electrical power provided to the artificial lift tool taught by Artinian to boost production in a wellbore (at least abstract). Furthermore, it would be obvious to try the modification as there are only two types of known electric currents (i.e. alternative and direct) to allow for flowing electrical charges, in which it has been held that rationales that support a conclusion of obviousness include, but not limited to, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troshko et al. (US Publication 2015/0240602 A1; hereinafter “Troshko”) in view of Pechkov et al. (US Patent 5,184,678; hereinafter “Pechkov”) with the teachings of Harris (US Publication 2014/0262229 A1; hereinafter “Harris”).

	In regards to claim 13, Troshko discloses: wherein the electrical signal has a frequency in a range (at least paragraphs [0012-0013, 0034, 0064-0075, 0084-0090] introduces “Fine liquid mist can be created in a variety of ways. As indicated above, one method disclosed herein is to use the piezoelectric effect, using devices such as piezoelectric actuators, atomizers, or nebulizers. In these devices, an electrical voltage is applied to a piezoelectric crystal located adjacent the liquid surface. The crystal oscillates at a frequency of a few kHz to several MHz, creating pressure waves. The pressure waves interact with the liquid surface to create tiny droplets. The frequency of piezoelectric crystal oscillation can be regulated to create droplets of different sizes. The atomization controller disclosed herein is designed to permit atomization parameters, such as frequency, to be adjusted in order to maximize the rate of gas well liquids removed”).
	However, Troshko in view of Pechkov appears to be silent in regards to: wherein the electrical signal has a frequency in a range of 1 MHz to 2 MHz.
	Nonetheless, the teachings of Harris is from the same field of endeavor and used to solve the same problem, as the downhole tool therein is used for deliquification of gas production wells (see at least abstract and paragraph [0001]). Harris discloses: wherein the electrical signal has a frequency in a range of 1 MHz to 2 MHz (at least paragraph [0017] introduces “…the ultrasonic emitter comprises a piezo crystal tranducer, which includes one or more quartz crystals (i.e., piezoelectric crystals). When electric current is applied to the one or more quartz crystals, the piezo crystal transducer generates acoustic waves that radiate outwardly from acoustic tool 7 within production tubing 4. The power unit of acoustic tool 7 can control and modulate the electrical energy level applied to the one or more quartz crystals. The power unit of acoustic tool 7 can include a power receiver, power converter, power attenuator, and any other power equipment needed to apply a sufficient amount of electrical current to the one or more quartz crystals such that the piezo crystal transducer generates acoustic waves in the ultrasonic spectrum of kilo hertz (kHz) or mega hertz (MHz). In one example, the piezo crystal transducer generates acoustic waves with frequencies of 10 kHz to 10 MHz”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Troshko in view of Pechkov to include for the electrical signal has a frequency in a range of 1 MHz to 2 MHz taught by Harris since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Allowable Subject Matter
Claims 2-5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676